     Case 1:18-cv-06681-NRB Document 18 Filed 01/25/19 Page 1 of 1




                                 Stuart Weichsel
                                     Stropheus LLC
                                800 Third Avenue 28th FL
                                   New York NY 10022
                             Stuart.Weichsel@Stropheus.com
                           917-562-4697(ph) 646-304-7959 (fax)

                                             January 25, 2019

The Honorable Naomi Buchwald
U.S. District Court
500 Pearl St.
New York NY 10007


By Electronic Filing / Email

Re: Chasman v. JPMorgan Chase Bank et al. - 18-cv-6681-NRB Chasman v.
JPMorgan Chase Bank – Request for Extension of Time to Respond to Letter from
Counsel for Defendants Pursuant to Conversation with Chambers

Dear Judge Buchwald:

I would like to request an extension of 7 to 10 days from today to address the issues and
questions raised in the letter from counsel for defendants.

I have been engaged in state court litigation matters and I was not aware of deadlines
regarding responses to letters to Chambers.

Thank you for your consideration on this procedural matter.

Sincerely,

/signed/

Stuart Weichsel
